DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 29-42 and 45-52 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Fabiani, Reg. No. 75,934, on January 24, 2022.
In the Specification
P. 6:

	The method of Fig. 1 is performed as follows.
	The method processes input data 1 that represents the phase space state of the particles of the dynamical physical system over time.  As used herein, the term “data” is intended to be interpreted as an uncountable noun that encompasses singular and plural quantities.

In the Claims
45. (Currently amended) The method of claim 29, further comprising deriving the input data being derived using a compressive sensing technique[[;]], ing the dynamical physical system over wherein the method is performed on the input data in respect of each interval of time.

49. (Currently Amended) A method of characterising a dynamical physical system of particles represented by input data representing a phase space state of the particles over time, the method comprising: 
deriving from the input data a feature vector in respect of each particle, the feature vector comprising plural metrics that describe a change in the phase space state of the particle over time and the plural metrics include: at least one metric 7U.S. Patent Application No. 15/579,580that describes a motion of the particle, at least one metric that describes the position and time of an event related to a change in energy of the particle, or at least one metric that is a representation of a trajectory of the particle; 
performing using machine learning technique that operates on the feature vectors of the particles, classification of the particles into plural classes, wherein: 
the plural classes relate to types of dynamical physical processes that correspond to global characteristics of the dynamical physical system; and 
at least a portion of the dynamical physical processes characterize interactions of the particles with each other or interactions of the particles with forces operating within the dynamical physical system; and 
outputting classification data representing the classification, the classification data indicating the types of dynamical physical processes detected in the dynamical physical system and a distribution of the particles in the plural classes relating to the dynamical physical processes[[;]], 
being derived using a compressive sensing technique from physical measurements of a dynamical physical system which are obtained from an output of a particle-in-cell numerical simulation.

50. (Currently Amended) A system for characterising a dynamical physical system of particles represented by input data representing a phase space state of the particles over time comprising: 

derive from the input data a feature vector in respect of each particle, the feature vector comprising plural metrics that describe a change in the phase space state of the particle over time and the plural metrics include: at least one metric that describes a motion of the particle, at least one metric that describes the position and time of an event related to a change in energy of the particle, or at least one metric that is a representation of a trajectory of the particle;  
performing using a machine learning technique that operates on the feature vectors of the particles, classification of the particles into plural classes, wherein: 
the plural classes relate to types of dynamical physical processes that correspond to global characteristics of the dynamical physical system; and 
at least a portion of the dynamical physical processes characterize interactions of the particles with each other or interactions of the particles with forces operating within the dynamical physical system; and 
output classification data representing the classification, the classification data indicating the types of dynamical physical processes detected in the dynamical physical system and a distribution of the particles in the plural classes relating to the dynamical physical processes[[;]], 
 the input data [[is]]being derived using a compressive sensing technique from physical measurements of a dynamical physical system which are obtained from an output of a particle-in-cell numerical simulation.

Allowable Subject Matter
Claims 29-42 and 45-52 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose explicitly at least the following limitations of the independent claims as amended:
performing using a machine learning technique that operates on the feature vectors of the particles, classification of the particles into plural classes, wherein: 
1 characteristics of the dynamical physical system; and 
at least a portion of the dynamical physical processes characterize interactions of the particles with each other or interactions of the particles with forces operating within the dynamical physical system; and 
output classification data representing the classification, the classification data indicating the types of dynamical physical processes detected in the dynamical physical system and a distribution of the particles in the plural classes relating to the dynamical physical processes ….

The closest two references of record are Grote and Mankel.  Both Grote and Mankel nominally deal with the use of machine learning in particle physics experiments.  However, neither reference appears to disclose explicitly that the classes into which the particles are classified relate to dynamical physical processes that correspond to global characteristics of the system and that the classification data output by the machine learning technique include a distribution of the particles in the classes.
	None of the other prior art of record appears to disclose explicitly at least these limitations of the independent claims as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner remarked in the interview whose summary is dated August 31, 2021 that the term “global” may raise an indefiniteness issue because it is not clear whether “global” means “pertaining to the entire system under consideration” or “universal.”  However, on further review, the fact that “global” modifies “characteristics of the dynamical physical system” suggests that the characteristics are global in a system-wide sense rather than in a universe-wide sense.